NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0677n.06

                                           No. 20-3367


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                         )                        Dec 01, 2020
 UNITED STATES OF AMERICA,                                                    DEBORAH S. HUNT, Clerk
                                                         )
                                                         )
        Plaintiff-Appellee,
                                                         )
                                                                 ON APPEAL FROM THE
                                                         )
 v.                                                              UNITED STATES DISTRICT
                                                         )
                                                                 COURT     FOR      THE
                                                         )
 ANTHONY HAYNE,                                                  NORTHERN DISTRICT OF
                                                         )
                                                                 OHIO
                                                         )
        Defendant-Appellant.
                                                         )


BEFORE:        SUHRHEINRICH, McKEAGUE, and READLER, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. After attempting to blow up the Brecksville-Northfield

High Level Bridge (“Route 82 Bridge”) near Cleveland, Ohio with an improvised explosive

device, Anthony Hayne and his four coconspirators were charged on May 3, 2012, with conspiring

to use weapons of mass destruction, in violation of 18 U.S.C. §§ 2332a(a)(2)(B) and (D);

attempting to use weapons of mass destruction, in violation of 18 U.S.C. § 2332a(a)(2)(B) and (D)

and 18 U.S.C. § 2; and attempting to damage or destroy property used in interstate commerce by

means of explosives, in violation of 18 U.S.C. § 844(i) and 18 U.S.C. § 2. Hayne pleaded guilty

to all three charges pursuant to a plea agreement. On November 30, 2012, the district court

sentenced Hayne to 72 months of imprisonment to be followed by a lifetime period of supervised

release, pursuant to 18 U.S.C. §§ 3583(j) and 2332b(g)(5)(B). The district court felt that a “period

of supervised release for life will likely persuade the defendant to resist any temptation for

additional criminal conduct.”
No. 20-3367, United States v. Hayne


        This court affirmed the district court’s application of the 12-level terrorist enhancement

under USSG § 3A1.4 (which put Hayne in criminal history category VI). Section 3A1.4 applies

to “a felony that involved, or was intended to promote, a federal crime of terrorism,” as defined in

18 U.S.C. § 2332b(g)(5). See USSG § 3A1.4(a) & cmt. n.1. We explained that:

        Section 2332b(g)(5) sets forth two requirements for an offense to be considered a
        federal crime of terrorism: first, the offense must be “calculated to influence or
        affect the conduct of government by intimidation or coercion, or to retaliate against
        government conduct,” and second, the underlying act must be included within an
        enumerated list of eligible offenses. This list includes violations of 18 U.S.C.
        § 844(i) (arson and bombing of property used in interstate commerce) and § 2332a
        (use of weapons of mass destruction).

United States v. Wright, 747 F.3d 399, 407 (6th Cir. 2014) (citing 18 U.S.C. § 2332b(g)(5)(B)(i)).

Because “[t]he defendants d[id] not dispute that they were charged with offenses making them

eligible for the terrorism enhancement,” we turned to their challenge “that the government ha[d]

not met its burden of showing that they intended ‘to influence or affect the conduct of government’

or ‘retaliate against government conduct.’” Id. at 408. We then held that the phrase “calculated

to influence or affect the conduct of [the] government” imposes a specific-intent requirement. Id.

A majority concluded that Hayne had the requisite intent. Id. at 418–19. We therefore affirmed

Hayne’s sentence. Id. at 419.

        We did not overtly address whether the district court was authorized to impose a lifetime

term of supervised release based on the charges of conviction.            However, in rejecting a

codefendant’s argument challenging the reasonableness of his lifetime supervision sentence, we

noted that under § 3583(j), “[t]he authorized term of supervised release for any offense listed in

section 2332b(g)(5)(B) is any term of years or life,” and that USSG § 5D1.2(b)(1) “authoriz[es]

[a] term of supervised release ‘up to life’ for ‘any offense listed in 18 U.S.C. § 2332b(g)(5)(B)’”.

Id. at 416.



                                                -2-
No. 20-3367, United States v. Hayne


       After being released from prison in July 2017, and while under supervision, Hayne violated

the terms of his supervised release by testing positive for cocaine use, failing to attend cognitive

behavioral therapy, and failing to attend mental health counseling. These behaviors prompted the

district court to revoke Hayne’s supervised release on March 28, 2019, and sentence him to four

months of incarceration, and further order that, upon release Hayne “continue[] on” the lifetime

supervision imposed at sentencing.

       After the four-month stint and back on supervised release, Hayne repeatedly violated the

terms of his supervised release and was arrested again on November 13, 2019. He also failed to

contact law enforcement about an outstanding state court warrant charging him with Felony-Three

Domestic Violence, a charge to which he later pleaded guilty.

       On March 23, 2020, the district court sentenced Hayne to 51 months of imprisonment based

on Hayne’s admitted violations of the conditions of his supervised release, “to wit: drug and

alcohol use and [a] new law violation.” The court further held that the “[l]ifetime term of

supervised release remains in effect.” It is this re-imposition of lifetime supervision that Hayne

challenges in this appeal.

       Hayne asserts that the district court was not authorized to re-impose lifetime supervised

release because § 3583(j) provides that lifetime supervision is explicitly limited to “terrorism”

violations under § 2332b (“relating to acts of terrorism transcending national boundaries”), and he

pleaded guilty to § 2332a (“relating to use of weapons of mass destruction”) (emphases added).

He therefore claims that the district court erred in re-imposing a term of supervised release that

lacked a legal basis from the outset. We disagree and affirm the judgment of the district court.

       As we explained in Wright, § 3583(j) provides that “[t]he authorized term of supervised

release for any offense listed in section 2332b(g)(5)(B) is any term of years or life.” Wright,



                                                -3-
No. 20-3367, United States v. Hayne


747 F.3d at 416 Section 844(i) “[offenses] relating to arson and bombing of property used in

interstate commerce” and § 2332a “[offenses] relating to use of weapons of mass destruction” are

listed in § 2332b(g)(5)(B). The district court therefore was clearly authorized to impose a lifetime

term of supervised release for all three of Hayne’s underlying convictions under the plain language

of § 3583(j). And it had the authority to re-impose lifetime supervised release after Hayne’s

51-month term of imprisonment ended because § 3583(h) allows a court to:

       include a requirement that the defendant be placed on a term of supervised release
       after imprisonment . . . not [to] exceed the term of supervised release authorized by
       statute for the offense that resulted in the original term of supervised release, less
       any term of imprisonment imposed for the supervision violation.

18 U.S.C. § 3583(h).       Because the underlying statutes of conviction qualify for lifetime

supervision, the district court did not err in re-imposing the same lifetime term for Hayne’s

supervision violation.

       Hayne asks us to apply the rule of lenity. That doctrine has sway when a criminal statute

is ambiguous. See United States v. Boucha, 236 F.3d 768, 774 (6th Cir. 2001). The one at issue

is not. Section 3583(j) clearly authorizes any term of supervised release, including a lifetime term,

for all crimes listed in § 2332b(g)(5)(B). Hayne’s claim that § 3583(j) covers only those listed in

§ 2332b(a) is incorrect.

       In short, this appeal is without merit. We AFFIRM.




                                                -4-